DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or fairly suggest: “if a temperature of the catalyst is equal to or greater than a threshold temperature or if there is a predicted predicting a rise in temperature of the catalyst…wherein the threshold temperature is set to a temperature at which the vapor pressure of the precious metal does not rise when local heat generation of the catalyst occurs due to a supply of oxygen.” as recited in claims 1, 5, 9, and 11, respectively.
The closest prior art of record is Okazaki et al. (US 2015/0322878) and Carillo et al. (Regenerative trapping). Okazaki et al. (Oka) discloses an exhaust gas emissions system with air-fuel ratio control at activation temperature. (See Oka, Paragraph [0065] & [0110]-[0114]). Carillo et al. (Car) discloses catalyst properties with respect to vapor pressure. Specifically, Oka discloses if the catalyst has reached activation temperature, perform the air-fuel ratio control, and Car discloses constructional properties of a vapor pressure of a catalyst. However, the activation temperature of Oka is not a threshold temperature at which the vapor pressure of the precious metal does not rise when local heat generation of the catalyst occurs due to a supply of oxygen, and Car does not disclose an activation temperature including a temperature at which the vapor pressure of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T LARGI/Primary Examiner, Art Unit 3746